UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 11-7336


T. TERELL BRYAN,

                      Plaintiff – Appellant,

          v.

DEFENSE TECHNOLOGY US; US ATTORNEY; LINDA HOLMS; DARRELL A.
BASINGER; JANE DOE, Warden or Superintendent; SCDC, all in,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.     Terry L. Wooten, District Judge.
(1:10-cv-02834-TLW)


Submitted:   February 16, 2012            Decided:   February 22, 2012


Before SHEDD, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


T. Terell Bryan, Appellant Pro Se. Julio Cesar Salvador, Jr.,
BAE SYSTEMS PRODUCTS GROUP, Jacksonville, Florida; Edgar Lloyd
Willcox, II, WILLCOX BUYCK & WILLIAMS, PA, Florence, South
Carolina; Edward L. Birk, MARKS GRAY, PA, Jacksonsville,
Florida, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               T.    Terell      Bryan    appeals       the   district    court’s       order

accepting the recommendation of the magistrate judge and denying

relief    on    his       42    U.S.C.    § 1983      (2006)     complaint.        We    have

reviewed the record and find no reversible error.                           Accordingly,

we   affirm         for   the        reasons     stated    by    the    district    court.

Bryan v.       Defense          Tech.     US,     No.     1:10-cv-02834-TLW        (D.S.C.

Sept. 23, 2011).               We dispense with oral argument because the

facts    and    legal      contentions          are   adequately       presented    in    the

materials      before          the    court     and   argument    would    not     aid    the

decisional process.



                                                                                   AFFIRMED




                                                 2